Citation Nr: 0901587	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-03 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than June 13, 2002, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the veteran's claim of entitlement to 
the benefit on appeal.  This issue was remanded in April 2007 
and now returns again before the Board.


FINDINGS OF FACT

The veteran filed a claim for TDIU on June 13, 2002; the 
evidence shows that the veteran was unemployable for the year 
prior to that claim.


CONCLUSION OF LAW

The criteria for an effective date of June 13, 2001, for the 
grant of TDIU, are met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400(o) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In July 2002, March 2006, and May 2007, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The May 2007 letter also provided the 
notice of the disability rating and effective date 
regulations, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  No prejudice has been alleged in the 
timing of these notices, and none is apparent from the 
record; and the claim was readjudicated in a December 2007 
Supplemental Statement of the Case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  

Historically, the Board notes that the veteran was previously 
denied TDIU by an April 2000 rating decision.  The veteran 
was denied TDIU at that time because the evidence showed 
that, while the veteran last worked in September 1999, an 
employee health record dated July 1999 stated that the 
veteran should be assigned to sedentary duties only not to 
include official driving, pending disability retirement.  The 
veteran submitted a notice of disagreement with this rating 
in October 2000, A Statement of the Case was issued in 
November 2001, and a Supplemental Statement of the Case was 
issued in December 2001.  However, the veteran, in a 
statement dated February 2002, indicated that he did not wish 
to file an appeal of his previous claim, rather he wished to 
reopen a claim.  As such, the Board notes that the April 2000 
rating decision was a final decision.  Further, the veteran 
was sent a letter in May 2002 indicating that the December 
2001 Supplemental Statement of the Case addressed all the 
evidence of record and confirmed the denial of TDIU.  The 
veteran did not appeal the finding of a May 2002 letter.  As 
such, the Board finds that, there was no claim for TDIU 
outstanding subsequent to the December 2001 Supplemental 
Statement of the Case.

The veteran then filed a formal claim for TDIU in June 2002.  
A rating decision dated November 2002 granted the veteran 
entitlement to TDIU, from June 13, 2002, the date of the 
veteran's formal claim.  The grant was based on the report of 
a November 2002 VA examination which indicated that the 
veteran's service connected migraine headaches, with a 
secondary condition of left upper extremity and left facial 
paresthesias precluded any type of manual labor and would 
moderately to severely affect employment, particularly manual 
employment, which was the type of work he was doing prior to 
retirement.  TDIU was granted from June 13, 2002, the date 
the veteran's formal claim for TDIU was received.

In a December 2002 statement, the veteran specifically 
indicated that he felt that he should have been awarded TDIU 
from April 19, 2000, the date of the prior rating decision 
that denied his claim, and requested this earlier effective 
date.  An April 2003 decision denied entitlement to an 
earlier effective date, and this appeal ensued.

A TDIU may be assigned where the schedular rating is less 
than total, when the disabled person is unable to secure or 
follow substantially gainful occupation as a result of 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2008).  Additionally, if there is only one such disability, 
it must be rated at 60 percent or more; and if there are two 
or more disabilities, at least one disability must be rated 
at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).

However, the evidence must still show that the veteran is 
unable to pursue a substantially gainful occupation due to 
the service-connected disability.  Thus, the issue is whether 
the veteran's service-connected disabilities prevent him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a TDIU, the 
record must reflect some factor, which takes this case 
outside the norm.  The sole fact that a veteran is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The effective date of an award of an increased disability 
rating (which, by definition, clearly encompasses the grant 
of a TDIU), will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  An effective date for an increased 
disability rating may be assigned at the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  38 C.F.R. § 3.400(o)(2).

Taking into account all relevant evidence, the Board finds 
that an effective date of June 13, 2001, is warranted for a 
grant of TDIU.  In this regard, the Board points out that 
there is evidence of record showing that the veteran was 
unemployable for a year prior to his formal claim for TDIU in 
June 2002.  Specifically, the Board notes numerous statements 
from family and friends are of record indicating that they 
observed that the veteran was unable to work. A May 1998 
rating decision indicated that the veteran was unable to work 
as a tractor operator due to his multiple medical conditions.  
Further, Social Security records show that the veteran was 
found to be unemployable as of September 1999.  A June 2000 
statement indicated that the veteran's multiple medical 
illnesses, as well as psychiatric condition, interacted with 
each other and had resulted in the veteran being placed on 
multiple medications which significantly impacted his job 
capability.  An August 2000 statement indicated that the 
veteran suffered from severe migraine headaches, bipolar 
disease, and a right sided stroke, as well as other medical 
conditions; the physical indicated that the combination of 
multiple medical conditions and the need for multiple 
medications severely interfered with the veteran's ability to 
engage in gainful employment.

While a September 2001 VA examination addendum indicated that 
the veteran was able to work, the Board finds, considering 
all evidence of record, that the question of whether the 
veteran was able to work within a year of his claim for TDIU 
is at least in equipoise.  As such, the Board finds that the 
veteran should be granted the benefit of the doubt, and the 
veteran is therefore entitled to a TDIU rating from June 13, 
2001, one year prior to the date of his formal claim.

However, the Board notes that the law precludes an effective 
date any earlier than this.  As noted above, 38 C.F.R. § 
3.400(o) (2) provides that a claim may be granted an 
effective date of one year prior to the claim, but no 
earlier.  As noted above, while the veteran had a previous 
claim for TDIU, which was decided in April 2000, that claim 
was final, and the veteran did not appeal the effective date 
of that claim within one year.  The Board notes that the 
Veterans Court has held that failure to timely appeal an 
original rating providing an effective date of an award 
renders the decision final as VA statutes and regulations do 
not provide for a "freestanding claim" for an earlier 
effective date to be raised at any time in the future.  Rudd 
v. Nicholson, 20 Vet. App. 296, 300 (2006).  As such, there 
is no legal basis under which to grant any earlier effective 
date.  Therefore, the Board finds that the veteran has now 
been granted the earliest possible effective date for his 
claim of entitlement to TDIU. 


ORDER

Entitlement to an effective date of June 13, 2001, for the 
grant of a total disability rating based on individual 
unemployability, is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


